DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Regarding the 35 USC § 	112 rejections made in the previous action, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 7-8, 10-11, 14-26 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1, 3-4, 7-8, 10-11, 14-26 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 8, and 15 as a whole with regards to technical features recited by the claim limitations including directed to: “wherein the trained values for the model parameters have been determined by training the main neural network using one or more auxiliary losses in addition to a main loss by performing operations comprising: selecting one or more particular input positions in the input sequence as anchor points, wherein the selected particular input positions are before a final input position in the input sequence; processing the input sequence using the main neural network to generate the internal states; for each anchor point: processing the internal state corresponding to the anchor point using a respective auxiliary neural network to generate an auxiliary output, determining an auxiliary loss from the generated auxiliary output, and backpropagating the auxiliary loss through a subsequence of the sequence of time steps ending at the time step corresponding to the anchor point” (in exemplar claim 1), as recited by claims the independent claim limitations. 
	The closest prior arts, listed below, discloses:
Sundaram et al. (US Pat. No. 9,972,339) : teaches the processing of sequential audio features and timed sequence elements using backpropagation of hidden layer states and classifier error for predicting class associated with the input using anchors; where the DNN may then be trained to recognize a direction of incoming speech so that at runtime the trained DNN may process input audio data from a microphone array for speech detection task.
Sodhani et al. (US Pub. No. 20190188463): teaches the processing of input sequences using the time t as the anchor point for processing element the occur before and after the anchor point as partially sequences that are modeled using recurrent neural network and respective error losses captured as part of the training process. 
Goyal et al. (US Pub. No. 2018/0203852): teaches the use of time sequences using backpropagation through time and having a plurality of losses for training the neural network model.
Gakuto (US Pub No. 20180046912): teaches using long-term short-term neural network to process sequential text data.
Sun et al. (Pat.. No. 11288593): teaches the use of a target position (e.g. an anchor point) for processing input sentence sequence data using states and neural network model.
In summary, the references made of record, fail to disclose the required claimed technical features recited by the independent claim limitations as a whole, see remarks filed 08/01/2022 and 12/20/2021.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hewage et al. (Pub No. US 20200387798): teaches training an autoencoder using sequential data.
Wong et al. (Pub. No. US 20200371491): teaches detecting operational states of a process based using  encoder and decoder sub-networks to process sequential time data.
Celikyilmaz et al. (US Pub. No. 20190287012): teaches processing input sequences using states of a neural network model having encoder and attention sub-networks.
Olabiyi et al. (US Pub. No. 2018/0053108): teaches the use of Bi-directional neural network to train sequence data and using truncated backpropagation. 
Sordoni et al (NPL: “A hierarchical recurrent encoder-decoder for generative context-aware query suggestion”) teaches the use of anchors in sequence data as the final element in a text sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129